DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 12/10/2021.
Claims 1-15 are pending.

Response to Amendment

Applicant has amended independent claims 1, 6, and dependent claims 2-4, 9, 14 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, 

Claims 1-5 are presumed to invoke 35 U.S.C. 112(f) because these claims use the “means for” language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burckart et al. (US Pub. No. 2011/0258622 A1, hereafter Burckart) in view of Seliger et al. (US Pub. No. 2007/0300220 A1, hereafter Seliger) and further in view of Ghosh et al. (US Pub. No. 2009/0125902 A1, hereafter Ghosh).

Burckart and Seliger were cited in the last office action and IDs filed on 01/20/2020.


As per claim 1, Burckart teaches the invention substantially as a virtual machine storage ([0022] virtual disk/virtual machines, resides, within, resource cloud fig 1 154 [0025])and runtime provisioning system (fig 2 provisioning system 202 [0024] virtual machines are configured and managed during operations, provisioning system 202), comprising:
means for accessing a base generalized reusable virtual machine image ([0027] fig 3 activation engine 302 step 2 execute virtual image activation plan 306; configure the main VM, main virtual image  used to initialize the main virtual machine can be stored in the virtual drive fig 4 404 406 fig 2 VM image file 216), and configuring according to an instantiated copy of the base generalized reusable virtual machine image ([0012] virtual machine configuration and management program VMCPM fig 3 306 [0027] execute virtual image activation plan, configure the main VM [0024] VMCPM configure, manage, operate multiple VMs 210), the base generalized reusable virtual machine image comprising an image of a reusable virtual machine instance (fig 2 VM image file 216 [0024] only a main VM image file, stored [0028] virtual machine is initialized using main virtual image); 
means for accessing (fig. 3 activation engine 302) at least one project specific content of a plurality of project specific contents ( fig 3 304 308 [0026] extensions, billing system, performance monitor [0026] extended virtual machine, includes main virtual machine as well as virtual machine extensions [0027] custom post execution extension, security system, single sign on) stored in a central content store configured to store the plurality of project specific contents ([0027] pre/post-execution, stored in the virtual drives) from the base generalized reusable virtual machine image ([0027] main virtual image can be stored in the virtual drive fig 2 virtual drive 208 virtual image file 216);

means for linking the instantiated copy of the base generalized reusable virtual machine image (fig 3 activation engine 302 virtual image activation plan 306 step 2: execute virtual image activation plan [0024] provisioning system, VM configuring logic [0027] virtual image activation plan, configure, main VM, pre/post-execution extension ) with the at least one project specific content to form a project specific functioning virtual machine in the memory (fig 3 pre-execution extensions 304 post-execution extensions 308 [0026] extensions, billing system, performance monitor [0027] custom post execution extension, security system, single sign on), the linking being responsive to a launch command issued to realize a project specific functioning virtual machine to perform a project specific function (fig 4 initiator 402 execute custom pre-execution scripts 414 execute custom post-execution scripts 418 [0028] requesting an extended virtual machine may be configured); 
means for running the project specific functioning virtual machine to perform the project specific function ([0028] script, implement, special extensions, script execution results in the complete EVM deployed and configured [0027] post-execution extensions, security system. SSO, virtual ports), wherein the running generates updated project specific content ([0026] pre-execution extension, results, custom performance monitors, billing system [0027] executing the custom post-execution extension 308 results in additional virtual machine extensions including password protection, encryption etc for the EVM, main VM is able to self-extend/customize itself).

Burckart doesn’t specifically teach configuring memory, an image of a reusable virtual machine instance that can be duplicated or reactivated for later use, separately store the plurality of project specific contents from the base generalized reusable virtual machine image for improved maintainability of the base generalized reusable virtual machine image and the plurality of project specific contents; and means for removing from the memory, the project specific functioning virtual machine after completion of the project specific function and storing the updated project specific content in the central content store; wherein all instances of the project specific functioning virtual machine are destroyed after completion of the project specific function; and wherein by destroying all instances of the project specific functioning virtual machine after completion of the project specific function reduces proliferation of unused project specific 3 ACTIVE 59967037v1Application No. 16/732,583Attorney Docket No. 160095-116003/US function virtual machine images to free up the memory.

Seliger, however, teaches configuring memory according to an instantiated copy of the base generalized reusable virtual machine image ([0009] providing virtual machine image, loading, host computer, generated customized configuration data [0010] configuration, memory size, VM [0103] automatically configures, hardware, configuring the size of the page files), the base generalized reusable virtual machine image comprising an image of a reusable virtual machine instance that can be duplicated or reactivated for later use (abstract: generic virtual machine image file, copies of image file may be distributed);
separately store the plurality of project specific contents (fig 23 users other files 2302 file servers 2206 fig 3 application program contents 314 project information 310 fig 7 project information 310 [0093]) from the base generalized reusable virtual machine image stored in the reusable VM store (abstract: generic virtual machine image file, stored on a server [0176] generic virtual machine image file, stored on a server and downloaded fig 3 virtual machine image 300 fig 7 300) for improved maintainability ([0005] facilitate maintaining and upgrading the workstations) of the base generalized reusable virtual machine image (fig 7 300 ) and the plurality of project specific contents (fig 7 310); and 
means for removing from the memory, the project specific functioning virtual machine ([0166] shutdown/suspend the execution of virtual machines [0132] delete the virtual machine image from the end-user’s host computer [0086] add/remove applications or perform other customizations [0174]) after completion of the project specific function ([0166] after the user finishes using the application, shuts down the virtual machines [0174] virtual machine, suspended/shut down) and storing the updated project specific content in the central content store ([0174] portions of virtual machine image that are different from the base virtual machine image are stored in the appropriate user’s virtual machine difference file 2302 2304 2306 fig 23 file server 2206 users file 2302 2304 2306); 
wherein all instances of the project specific functioning virtual machine are destroyed ([0127] virtual machine image file, provisioned, user [0132] virtual machine, expiration date and time, stored in the project information/token, determine, virtual machine, expired, deletes the virtual machine image file 806 [0133] virtual machine, revoked/expired, information include, project information, revoked, perform operation similar to above i.e. delete the VM [0166] after the user finishes using the application, shuts down the virtual machines [0174] virtual machine, suspended/shut down); and 
wherein by destroying all instances of the project specific functioning virtual machine reduces proliferation of unused project specific3 ACTIVE 59967037v1Application No. 16/732,583Attorney Docket No. 160095-116003/USfunction virtual machine images to free up the memory ([0127] virtual machine image file, provisioned, user [0132] virtual machine, expiration date and time, stored in the project information/token, determine, virtual machine, expired, deletes the virtual machine image file 806 [0133] virtual machine, revoked/expired, information include, project information, revoked, perform operation similar to above i.e. delete the VM [0166] after the user finishes using the application, shuts down the virtual machines [0174] virtual machine, suspended/shut down).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous arts (Burckart [0001]-[0002] Seliger [0009]) Burckart with the teachings of Seliger of configuring memory of virtual machine, distributing copies of generic virtual machine image file stored on  a separate server and storing users specific files on separate file servers,  deleting the virtual machine image from the host computer and storing virtual machine image portions that are different from the base virtual machine in the appropriate user’s virtual machine difference file on the file server to facilitate maintaining and upgrading the workstations, deleting virtual machine image after expiration or revoking to improve efficiency (Burckart [0002] Seliger [0008]) and allow configuring memory, an image of a reusable virtual machine instance that can be duplicated or reactivated for later use, separately store the plurality of project specific contents from the base generalized reusable virtual machine image for improved maintainability of the base generalized reusable virtual machine image and the plurality of project specific contents; and means for removing from the memory, the project specific functioning virtual machine after completion of the project specific function and storing the updated project specific content in the central content store; wherein all instances of the project specific functioning virtual machine are destroyed to the method of Burckart as in the instant invention. 

Burckart and Seliger, in combination, do not specifically teach destroying virtual machine after completion of the project specific function.

Ghosh, however, teaches wherein by destroying all instances of the project specific functioning virtual machine after completion of the project specific function ([0075] machine, transient, after the application session is complete, machine, killed).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of comparable art (Burckart [0001]-[0002] Seliger [0009] Ghosh [0016]) Burckart and Seliger with the teachings of Ghosh of killing the machine after the application session to improve efficiency (Burckart [0002] Seliger [0008] Ghosh [0016][0047]) and allow wherein by destroying all instances of the project specific functioning virtual machine after completion of the project specific function to the method of Burckart and Seliger as in the instant invention.
 



As per claim 2, Burckart teaches a means for creating, configured to create a second instantiated copy of the base generalized reusable virtual machine image (fig 4 secondary extensions-yes 420 412 414 416 418) after removal of the project specific functioning virtual machine, accessing second project specific content of the plurality of project specific contents (fig 4 pre-execution scripts 414 post-execution scripts 418), and linking the second project specific content to the second instantiated copy of the base generalized reusable virtual machine image at runtime to form a second project functioning-17-DC:1005700/529US 1:47618v1Docket No. 16207 (1005700.529US1) virtual machine (fig 4 execute VM activation plan fig 3 304 308), when a launch command is issued to realize a second project specific functioning virtual machine to perform a second project specific function (fig 4 initiator 402 execute custom pre-execution scripts 414 execute custom post-execution scripts 418 [0028] requesting an extended virtual machine may be configured). 

Seliger teaches remaining limitations after removal of the project specific functioning virtual machine ([0166] after the user finishes using the application, shuts down the virtual machines [0174] virtual machine, suspended/shut down).

As per claim 3, Seliger teaches a means for creating, cloning the instantiated copy of the base generalized reusable virtual machine image (abstract: generic virtual machine image file, copies of image file may be distributed).
  

As per claim 4, Burckart teaches said base generalized reusable virtual machine image includes a guest agent ([0026] activation engine, implementing extended virtual machine, [0027] VM able to self/extend/customize itself) configured to link a cloned instantiated copy of the base generalized reusable virtual machine image and the at least one project specific content to form the project specific functioning virtual machine ([0026] extended virtual machine image file, main virtual machine, virtual machine extension). 

As per claim 5, Burckart teaches said means for accessing being configured to access values for a virtual machine configuration (fig 4 scan virtual disk for scripts that implement the extensions 412) to be provided in response to the launch command (fig 4 initiator 402 418 [0028] requesting an extended virtual machine may be configured); and 
said means for linking being configured to link the instantiated copy of the base generalized reusable virtual machine image to form the project specific functioning virtual machine in the memory (fig 4 execute pre/post execution scripts 414), when the launch command is issued (fig 4 initiator 402 418 [0028] requesting an extended virtual machine may be configured).  

Seliger teaches remaining claim elements of accessing metadata from the project specific contents including specific parameter values for a virtual machine configuration (fig 7 project information 310 [0011] customized configuration data fig 3 314 310 302) and linking the virtual machine image with the metadata ([0011] configuration data, automated mini-setup procedure, fig 3 304 300 310 302 314 306 [0121]).

Claims 6 recite method for limitations similar to those of claim 1. Therefore, they are rejected for the same rational.
Claims 7 recite method for limitations similar to those of claim 2. Therefore, they are rejected for the same rational.
Claims 8 recite method for limitations similar to those of claim 3. Therefore, they are rejected for the same rational.
Claims 9 recite method for limitations similar to those of claim 4. Therefore, they are rejected for the same rational.
Claims 10 recite method for limitations similar to those of claim 5. Therefore, they are rejected for the same rational.

Claim 11 recites a computer program product for virtual machine storage and runtime provisioning, comprising computer executable program code recorded on a computer readable, non-transitory storage medium, the computer executable program code (Burckart: [0007] -[0009]) comprising limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claims 12 recites the computer program product of claim 11, further comprising limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claims 13 recites the computer program product of claim 11, further comprising limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claims 14 recites the computer program product of claim 11, further comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claims 15 recites the computer program product of claim 11, further comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Response to Arguments

The previous objections to the specification have been withdrawn.
The previous objections under 35 USC 112 (f) have been maintained.
The previous objections under 35 USC 112 (b) have been withdrawn.
Applicant's arguments filed on 12/10/2021 have been fully considered but they are moot in view of new ground of rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fried (US 2013/0007731 A1) teaches virtual machine image lineage.
Mahindru et al. (US 2014/0130043 A1) teaches automated and optimal deactivation of service to enable effective resource reusability.
Speak et al. (US 2016/0232025 A1) teaches virtual computing systems and methods.
Upadhyay et al. (US 9,858,105 B1) teaches service for managing custom virtual machine images.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195